Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chawky Boutros Jabaly appeals from the district court’s order dismissing as moot his appeal from the bankruptcy court’s order imposing sanctions against him for failing to comply with discovery and denying him a discharge in bankruptcy. The district court dismissed the appeal because the order appealed from was vacated upon the court’s acceptance of the parties’ settlement agreement. Jabaly attempts in this appeal to challenge the order accepting the settlement agreement. Because Jabaly did not appeal from that order, and did not present his challenges to the agreement in the district court, we decline to address these issues in this court. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.